Citation Nr: 1725925	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  09-28 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney 


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 




INTRODUCTION

The Veteran served honorably in the U.S. Army from August 1967 to March 1970. He died in October 2007.  The appellant is the Veteran's surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

This matter was previously before the Board and was remanded for further development.  As the additional development has been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

FINDINGS OF FACT

1. The Veteran died in October 2007; sudden, unexpected cardiac death with underlying hypertensive cardiovascular disease was certified as the cause of death. 

2. At the time of the Veteran's death, he was service-connected for post-traumatic stress disorder (PTSD), lumbosacral strain, hearing loss, tinnitus, and malaria. 

3. The competent evidence of record rises to the level of equipoise that the cause of the Veteran's death is related to his active military service.   


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is granted. 38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5106, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for the Cause of the Veteran's Death

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016). In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (a) (2016).  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death. 38 C.F.R. § 3.312 (b) (2016).

In order to be a contributory cause of death, it must be shown that there were debilitating effects due to a service-connected disability that made the Veteran materially less capable of resisting the effects of the fatal disease or that a service-connected disability had a material influence in accelerating death, thereby contributing substantially or materially to the cause of death. See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312 (c)(1) (2016).

It is not sufficient to show that a service-connected disability casually shared in producing death, rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312 (c)(1). However, if the service-connected disability affected a vital organ, consideration must be given to whether the debilitating effects of the service-connected disability rendered the Veteran less capable of resisting the effects of other diseases. See 38 C.F.R. § 3.312 (c)(3) (2016).

The Appellant contends that the Veteran's service-connected disabilities, specifically his PTSD, caused or contributed to his death.  

The Board finds that the evidence is at least in equipoise as to whether the Veteran's cause of death is related to service.  In that regard, the law is clear.  Pursuant to the "benefit-of-the-doubt rule," where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107 (West 2014).  

Although there is evidence against the claim, an April 2017 private nexus opinion indicates that the Veteran's service-connected PTSD was a contributory cause of the Veteran's death.  In formulating his extensive opinion, the private doctor reviewed the Veteran's service personnel and medical records as well as post-service medical records, interviewed his wife and son, and performed independent medical research.  In addition to relying on the Veteran's medical history, lay testimony from his family, and medical journals and treatises, the doctor relied on his own expertise, knowledge, and training.  He supported his opinion with a clear and thorough rationale.  Thus, the Board finds that this private nexus opinion is of significant probative value, and is the most persuasive opinion on the question of whether the cause of the Veteran's death is related to his active duty service.  

The Board therefore concludes that, with the benefit of the doubt resolved in the 
Veteran's favor, a grant of service connection for the cause of the Veteran's death is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Service connection for the cause of the Veteran's death is granted. 



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


